Citation Nr: 1547666	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  12-33 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with scar.

2.  Entitlement to a disability rating in excess of 20 percent for right knee degenerative joint disease with limitation of motion and scar.

3.  Entitlement to a disability rating in excess of 20 percent for right lateral tibia plateau with instability.

4.  Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia with instability.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction currently resides in Atlanta, Georgia.

After the issuance of the November 2012 statement of the case, the Veteran indicated he wished to appeal all the issues listed on the statement of the case in a December 2012 substantive appeal to the Board.  He was issued a supplemental statement of the case in February 2014. In March 2014, the Veteran completed a new substantive appeal to the Board indicating he only wished to appeal the issue of "individual employability."  The Board notes an appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, however, the withdrawal must be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  As it is not clear that the Veteran wished to withdraw the remaining matters outside of the one indicated on his March 2014 substantive appeal, the Board will proceed with the adjudication of all claims certified to the Board.  

In a November 2014 rating decision, the VA granted entitlement to service connection for left knee chondromalacia with limitation of flexion, assigning a 20 percent disability evaluation effective September 11, 2014.  As the Veteran has not expressed disagreement with this decision, this matter is not on appeal and will not be discussed in this decision.

In a March 2015 statement, the Veteran withdrew his hearing request.  Therefore, his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine has not been productive of unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's right knee degenerative joint disease has not been productive of limitation of flexion to 15 degrees or less.

3.  The Veteran's right lateral tibia plateau with instability has not demonstrated findings of severe instability and there has been no evidence of malunion of tibia with marked knee disability. 

4.  The Veteran's left knee chondromalacia with instability has not demonstrated findings of severe instability.

5.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a disability rating in excess of 20 percent for right knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for a disability rating in excess of 20 percent for right lateral tibia plateau with instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257-5262 (2015).

4.  The criteria for a disability rating in excess of 20 percent for left knee chondromalacia with instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257.

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 and November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate these claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in August 2007 with a December 2007 addendum, December 2009, March 2013, and October 2014.  The Board notes the Veteran failed to appear for VA examinations scheduled in April 2009, July 2012, and October 2012.  Overall, the examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to these claims.  

Increased Rating Claims
 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.





Lumbar Spine

The Veteran's lumbar spine degenerative disc disease is rated as 40 percent disabling under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.

Diagnostic Code 5243 considers intervertebral disc syndrome either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

As will be demonstrated below, the Veteran does not exhibit any incapacitating episodes due to his lumbar spine disability.  As such, the Board will evaluate his lumbar spine disability under the General Rating Formula.

Under the General Rating Formula, disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 50 percent rating is assigned with unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

At an August 2007 VA lumbar spine examination, there was evidence of tenderness to palpation, and pain on motion with discomfort.  There was no evidence of redness, warmth, edema, or deformity.  A range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 35 degrees.  During the examination, the Veteran had his legs extended and was unable to sit at a 90 degree angle.  There was a well-healed surgical scar that was tender to palpation, and without keloid or edema.  His final diagnosis was degenerative disc disease of the lumbar spine without objective evidence of radiculopathy.
VA treatment records show that in May 2008, a radiology report revealed mild to moderate degenerative disc disease and mild facet arthritis, essentially unchanged in five years.  In June 2008, the Veteran complained of low back pain that radiated down his right buttocks to the bottom of his foot.  A range of motion testing showed normal forward flexion, 30 degrees of extension with pain at 25 degrees, 30 degrees of right and left lateral flexion with pain at 25 degrees, and 30 degrees of right and left rotation without pain.  A magnetic resonance imaging (MRI) was taken of the Veteran's spine in September 2008 which revealed evidence of mild to moderately severe degenerative disc disease, significant hypertrophic face arthropathy, and findings suggestive of possible epidural scar tissue.

At a December 2009 VA lumbar spine examination, the Veteran reported limitations in walking and falls, as well as stiffness, spasms, decreased motion, paresthesia, and weakness.  He denied fatigue, numbness, bowel problems, erectile dysfunction, bladder problems or incapacitation.  He described his pain as radiating to his legs.  He also reported flare-ups that resulted in pain, weakness, and limited motion.  During the examination, there was no evidence of radiating pain with movement, or muscle spasm.  There was evidence of tenderness, guarding of movement, abnormal gait, and weakness.  The straight leg raising test was negative, bilaterally, and the Lasegue's sign was also negative.  There was no evidence of atrophy or ankylosis.  A range of motion testing revealed flexion to 60 degrees with pain, extension to 15 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left rotation to 20 degrees with pain.  There was no change in range of motion after repetitive testing.  Functionality was additionally limited by fatigue, weakness and pain after repetitive use.  A neurological examination revealed no additional sensory deficit or motor weakness.

VA treatment records from December 2010 showed complaints of worsening low back pain with numbness.  He was then diagnosed with low back pain with sciatica.  In a later December 2010 treatment note, he complained of pain radiating down his left lower extremity.  The treating physician noted there were no neurological deficits on examination.  An MRI of the spine showed "interval left posterior paracentral disk extrusion likely origination from the L4-5 disc prolapsing inferiorly in the left ventral epidural space.  There [was] visible compression of the left L5 and traversing left S1 nerve roots."  In January 2011, he was diagnosed with lumbar disc herniation causing L5-S1 L radiculopathy without weakness.  See Virtual VA CAPRI records.  In February 2011, his degenerative disc disease was described as moderate and he was diagnosed with facet joint disease.  Id.

At a March 2013 VA lumbar spine examination, the Veteran's listed diagnoses included lumbar spine degenerative disc disease and left lower extremity radiculitis.  He reported a history of flare-ups that caused him to lie down and made it difficult to move.  He also reported regular use of a cane.  A range of motion testing revealed forward flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  All movement was without objective evidence of painful motion.  There was no change in range of motion after repetitive testing.  Repetitive testing did show evidence of less movement than normal.  There was no evidence of guarding or muscle spasm, localized tenderness, or muscle atrophy.  Muscle strength testing was normal.  Reflex testing and sensory testing were also normal.  Straight leg tests were normal, bilaterally, and there was no evidence of radiculopathy or other neurological abnormality.  The examiner indicated the Veteran had intervertebral disc syndrome, but without any incapacitating episodes within the past 12 months.  There was evidence of scar tissue that was not painful or unstable, and did not measure greater than 39 square centimeters.  No imaging study was conducted at this examination.  The examiner indicated there was no objective evidence of radiculopathy.  

At an October 2014 VA lumbar spine examination, he reported pain, numbness down his right leg, and tingling.  He also reported flare-ups.  Upon examination, a range of motion testing revealed forward flexion to 50 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 20 degrees with pain, and right and left lateral rotation to 20 degrees with pain.  There was no change in range of motion after repetitive testing.  There was evidence of less movement than normal, weakened movement, and pain on movement after repetitive testing.  There was also evidence of pain to palpation or localized tenderness, and guarding or muscle spasm.  The guarding and/or muscle spasm did not result in abnormal gait or spinal contour.  Muscle strength testing was normal and there was no evidence of atrophy.  The reflex examination was normal.  Sensory examination was normal with the exception of decreased sensation in the right lower leg/ankle.  A straight leg test was positive on the right and negative on the left.  There was evidence of sciatic nerve radiculopathy in the form of mild intermittent pain, paresthesia and/or dysesthesias, and numbness on the right lower extremity.  There were no other neurological abnormalities.  The examiner noted the Veteran had intervertebral disc syndrome without any incapacitating episodes in the past 12 months.  An examination of his scar showed it was linear and measured 9 centimeters.  The Veteran did not report any pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 40 percent is not warranted because the evidence of record does not demonstrate any objective evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Without any medical evidence of unfavorable ankylosis of the entire thoracolumbar spine the Board is unable to grant a disability evaluation higher than 40 percent.  38 C.F.R. § 4.71a. 

The Board acknowledges the Veteran's contentions that his MRIs taken from September 2008 to December 2010 showed evidence of worsening lumbar spine disability that warrants a higher rating.  However, the Board notes a rating in excess of 40 percent cannot be granted without evidence of unfavorable ankylosis.  While the Veteran is competent to describe the observable symptoms of his lumbar spine disability, an objective examination by a trained medical professional is more probative in determining the severity of his lumbar spine disability.  

The Board also acknowledges the Veteran's complaints of radiating pain and notes he has been granted a separate 10 percent disability evaluation for neuropathy to the right lower extremity, which is not currently on appeal before the Board.  As for his left lower extremity, repeated examinations have not shown any indication of a neurological abnormality affecting his left lower extremity.  As such, a separate rating cannot be granted on this basis.  

In considering whether a separate evaluation is warranted for the Veteran's lumbar spine scar under Diagnostic Code 7805, the Board notes his scar was not painful, unstable or larger than 9 centimeters.  As such, a separate compensable evaluation is not warranted.  38 C.F.R. § 4.118.

A separate rating is also not warranted under Diagnostic Code 5003 for degenerative arthritis established by X-ray findings because the Veteran's limitation of motion is already contemplated under the Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.  

Furthermore, although the Veteran experienced additional functional impairment due pain, fatigue, weakness, and less movement than normal, a higher rating is not warranted on this basis because they did not result in any additional loss in range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's lumbar spine disability, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Knee Disabilities

The Veteran's right knee degenerative joint disease is rated as 20 percent disabling under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a.  He also has a separate 20 percent rating for status post tibial fracture of the right lateral tibia plateau with instability, under Diagnostic Code 5257-5262.  Id.  

His left knee chondromalacia is rated as 20 percent disabling under Diagnostic Code 5257 for instability.  Id.  

The Veteran contends a higher rating is warranted for his respective knee disabilities.

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  38 C.F.R. § 4.71a.  Based on the evidence presented below the only applicable Diagnostic Codes for the Veteran's right knee disabilities are Diagnostic Codes 5260, 5262 and 5257.  That is, his right knee has not manifested any evidence of ankylosis, meniscal condition, limitation of extension, or acquired traumatic genu recurvatum.  

The evidence below will demonstrate that the Veteran's left knee disability did not manifested any signs of symptoms of ankylosis, meniscal condition, limitation of extension, tibia or fibula impairment, or acquired traumatic genu recurvatum..  Therefore, the only applicable Diagnostic Code for his left knee impairment is Diagnostic Code 5257.  

As previously noted, VA has granted entitlement to a separate 20 percent disability evaluation for left knee limitation of flexion, effective September 11, 2014.  The Veteran has not appealed the assignment of this rating, thus the Board does not have jurisdiction over this issue.

Diagnostic code 5257 measures recurrent subluxation or lateral instability and assigns a 20 percent evaluation for moderate impairment.  38 C.F.R. § 4.71a.  A 30 percent rating, the highest rating available under this code, is assigned when there is severe impairment.  Id.

Diagnostic code 5260 measures limitation of flexion, and assigns a 20 percent disability evaluation for flexion limited to 30 degrees.  38 C.F.R. § 4.71a.  A 30 percent evaluation, the highest available under this code, is assigned for flexion limited to 15 degrees.  Id.

Diagnostic code 5262 measures impairment of the tibia and fibula, assigning a 20 percent disability evaluation for malunion with moderate knee disability.  38 C.F.R. § 4.71a.  A 30 percent disability evaluation is assigned for malunion with marked knee disability.  Id.  A 40 percent evaluation, the highest available under this code, is assigned for nonunion with loose motion, requiring the use of a brace.  Id.  

In a March 2007 statement, the Veteran complained of limited flexion, pain on movement, swelling, and instability in relation to his knees.

At an August 2007 VA knee examination, the Veteran's right knee extension was at 0 degrees and flexion was limited to 20 degrees.  The examiner was unable to assess the laxity or instability due to the Veteran's complaints of pain.  There was no joint line tenderness, erythema, effusion, or popliteal mass.  There was evidence of crepitus and pain with movement.  The examiner noted a well-healed, vertical surgical scar.

The Veteran's left knee range of motion testing revealed extension to 0 degrees and flexion to 60 degrees.  There was evidence of crepitus and pain with movement.  Again, laxity and instability could not be assessed due to pain.

At a December 2009 VA knee examination the Veteran reported symptoms of weakness, stiffness, lack of endurance, locking, fatigability, tenderness and pain in his right knee.  He reported daily flare-ups precipitated by physical activity and alleviated by rest.  Symptoms during flare-ups consisted of pain, weakness, and limited motion.  He also reported difficulty with standing and walking.  The Veteran denied symptoms of swelling, heat, redness, giving way, deformity, drainage, effusion, subluxation, dislocation, or incapacitation.  Upon examination, there was evidence of weakness, tenderness, guarding of movement, locking, pain and crepitus.  There was no evidence of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, or genu recurvatum.  There was no ankylosis.  A range of motion testing revealed flexion to 100 degrees with pain and extension to 0 degrees with pain.  There was no change in limitation of motion after repetitive testing.  There were additional limitations after repetitive use in the form of fatigue, weakness, lack of endurance, incoordination and pain.  Stability testings were all normal.

Regarding his left knee, he reported symptoms of weakness, stiffness, giving way, lack of endurance, locking, tenderness and pain.  He reported daily flare-ups precipitated by physical activity and alleviated by rest.  Symptoms during flare-ups consisted of pain, weakness, and limited motion.  He also reported difficulty with standing and walking, and denied symptoms of swelling, heat, redness, fatigability, deformity, drainage, effusion, subluxation, dislocation, or incapacitation.  Upon examination, there was evidence of weakness, tenderness, guarding of movement, locking, pain and crepitus.  There was no evidence of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, or genu recurvatum.  There was no ankylosis.  A range of motion testing revealed flexion to 100 degrees with pain and extension to 0 degrees with pain.  There was no change in limitation of motion after repetitive testing.  There were additional limitations after repetitive use in the form of fatigue, weakness, lack of endurance, incoordination and pain.  Stability testings were all normal.

The examiner also conducted an examination of the scar located on his lateral right knee.  The findings revealed a linear scar with measurements of 1 centimeter by 30 centimeters.  The scar was superficial with no underlying tissue damage or skin breakdown.  It was not painful and did not limit any function.  There was no evidence of inflammation, edema, or keloid formation.

At a March 2013 VA knee examination, the Veteran denied any flare-ups.  A range of motion testing revealed right knee flexion limited to 120 degrees, and extension to 0 degrees, both without objective evidence of painful motion.  The left knee range of motion testing yielded the same results.  There was no change in range of motion after repetitive testing, and there was no functional loss or functional impairment.  Repetitive testing did produce additional limitation in the form of less movement than normal in the right lower extremity.  There was no evidence of tenderness or pain to palpation and muscle strength testing was normal.  Stability testings were also normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was evidence of scar tissue that was not painful or unstable, and did not measure greater than 39 square centimeters.  He regularly used a cane as an assistive device.  X-ray findings showed arthritic changes in the right knee.

At an October 2014 VA knee examination, the Veteran reported experiencing flare-ups.  An examination of both knees showed flexion limited to 40 degrees, with pain, and extension to 0 degrees without pain.  There was no change in range of motion after repetitive testing.  Repetitive motion produced functional loss in the form of less movement than normal, weakened movement, pain on movement, and crepitus, bilaterally.  There was evidence of tenderness or pain to palpation, bilaterally.  Muscle strength testing was normal for knee extension; however, with knee flexion, there was evidence of active movement against some resistance, bilaterally.  Joint stability tests were all normal.  There was no evidence or history of recurrent patella subluxation or dislocation.  There were no additional impairments noted.  The Veteran reported using a cane regularly.

The examination of the scar located on the right knee showed a linear scar measuring 22 centimeters.  The Veteran did not report any pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.

In considering the evidence as it relates to the Veteran's right knee degenerative joint disease, the Board is unable to grant a disability evaluation in excess of 20 percent because his forward flexion was never limited to 15 degrees or less.  As previously noted, his right knee never displayed any evidence of ankylosis, a meniscal condition, limitation of extension, or acquired traumatic genu recurvatum.  Without any medical evidence of the aforementioned, the Board is unable to grant a disability evaluation higher than 20 percent during this period.  38 C.F.R. § 4.71a.  While the Veteran is competent to describe the symptoms associated with his right knee, the degree impairment requires an objective examination conducted by a trained medical professional.  Accordingly, the Board assigns more probative value to the medical examinations of record.

The Board notes a separate rating is not warranted under Diagnostic Code 5003 for degenerative arthritis established by X-ray findings because the Veteran's limitation of motion is already contemplated under the Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.

In considering the evidence as it relates to the Veteran's status post tibial fracture of the right lateral tibia plateau with instability, the Board is unable to grant a rating higher than 20 percent because there has been no objective finding of instability or malunion of the tibia with marked knee disability.  Joint stability tests have been consistently normal throughout the rating period and right knee has not demonstrated a compensable degree of limited motion.  Given, the Board finds the overall symptomatology of the right knee tibia impairment demonstrates as a moderate disability.  Again, while the Board acknowledges the Veteran's contentions, the degree impairment requires an objective examination conducted by a trained medical professional.

The Board has considered whether a separate evaluation is warranted for the Veteran's scar under Diagnostic Code 7805.  Because the scar on the Veteran's right knee was not painful, unstable or larger than an area of 39 squared centimeters, a separate compensable evaluation for a scar is not warranted.  38 C.F.R. § 4.118.

Similarly, the Board is unable to grant a disability evaluation in excess of 20 percent for Veteran's left knee chondromalacia with instability, because repeated stability testings have also been normal for the left knee.  As previously noted, his left knee did not demonstrate findings of ankylosis, meniscal condition, limitation of extension, tibia or fibula impairment, or acquired traumatic genu recurvatum.  

Furthermore, although the Veteran experienced additional functional impairment due pain, fatigue, weakness, lack of endurance, incoordination, less movement than normal and crepitus, a higher rating is not warranted on this basis because they did not result in any additional loss in range of motion in either knee.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's right and left knee disabilities, the benefit-of-the-doubt rule does not apply, and the claims are denied.  38 C.F.R. § 4.3.

Extraschedular Considerations
 
Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Here, the schedular rating criteria contemplate the extent and severity of the Veteran's lumbar spine and bilateral knee disabilities, which are primarily productive of pain and functional limitations.  The Veteran does not contend, and the evidence does not demonstrate the schedular criteria are inadequate to describe the severity and symptoms of his disabilities.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disabilities and referral for extraschedular consideration is not warranted.

Total Disability Evaluation 

The Veteran also seeks entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for degenerative disc disease of the lumbar spine, evaluated as 40 percent disabling; left knee chondromalacia, evaluated as 20 percent disabling; right knee degenerative joint disease, evaluated as 20 percent disabling; status post tibial fracture of the right lateral tibia plateau, evaluated as 20 percent disabling; left knee chondromalacia, evaluated as 20 percent disabling; and neuropathy of the right lower extremity, evaluated as 10 percent disabling.  His combined rating is 80 percent, thus meeting the schedular requirements for a total disability rating based on individual unemployability.
The record reflects the Veteran highest level of education is four years of high school.  He indicated he last worked full time in January 1997 and became too disabled to work in January 2001.  See October 2007 application for increased compensation based on unemployability.  The Veteran also reported working as a truck driver from February 2003 through July 2004, with two different trucking companies.  Id.  

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At the December 2009 VA examination, the examiner indicated his service-connected back and knee disabilities made prolonged ambulation, standing, climbing stairs and performing arduous physical activities difficult.

At the March 2013 VA examination, the Veteran reported difficulty with prolonged standing and walking.  The examiner commented that he was capable of light duty employment based on his service-connected disabilities alone.  

In a December 2013 statement, the Veteran's VA treating physician, Dr. S.S., summarized his medical history and comment that his back pain and pain medications prevented him from getting out of bed "many times."  The pain medication also sometimes caused dizziness and drowsiness.  Overall, the VA physician concluded he was unable to maintain gainful employment due to his conditions as described.

At the October 2014 VA examination, the examiner indicated his knee disabilities impacted his ability to work by limiting prolonged standing, bending, climbing stairs, and walking.  His back disability impacted his ability to work by limiting prolonged sitting, bending and heavy lifting.
The Board is of the opinion that the point of equipoise has been reached in this matter.  Considering the entire record in light of the above, including the Veteran's service-connected symptoms as described above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  The claim is granted.


ORDER

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with scar is denied.

Entitlement to a disability rating in excess of 20 percent for right knee degenerative joint disease with limitation of motion and scar is denied.

Entitlement to a disability rating in excess of 20 percent for right lateral tibia plateau with instability is denied.

Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia with instability is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


